      6:20-cv-03226-DCC          Date Filed 09/09/20      Entry Number 1        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Janice White,
                                )
              Plaintiff,        )
                                )                            COMPLAINT
vs.                             )
                                )                          E.R.I.S.A. - Non-Jury
Prisma Health, and the          )
Legacy GHS/Tuomey Pension Plan, )
                                )
              Defendants.       )
______________________________)

       Plaintiff Janice White, by and through her undersigned counsel, complaining of the

above-named Defendants would respectfully show unto this Honorable Court the following:

                               PARTIES AND JURISDICTION

1.     Plaintiff Janice White is a citizen and resident and citizen of Oconee County, South

       Carolina.

2.     Upon information and belief, Defendant Prisma Health is a corporation organized under

       the laws of South Carolina.

3.     Upon information and belief, Defendant Prisma Health is the Plan Administrator of the

       Defendant Legacy GHS/Tuomey Pension Plan.

4.     Upon information and belief, the Legacy GHS/Tuomey Pension Plan is subject to the

       Employee Retirement and Income Security Act (ERISA), 29 U.S.C. §1001, et seq.

                                 GENERAL ALLEGATIONS

5.     All other allegations contained herein, to the extent that they are not inconsistent

       herewith, are incorporated by reference.


                                           Page 1 of 7
      6:20-cv-03226-DCC        Date Filed 09/09/20      Entry Number 1      Page 2 of 7




6.    Prior to her retirement in 2020, Plaintiff Janice White was an employee of Defendant

      Prisma Health.

7.    Plaintiff Janice White is a plan participant in the Defendant Legacy GHS/Tuomey

      Pension Plan.

8.    Plaintiff’s friend Judy Hozey was an employee of Greenville Health System (GHS), and

      Judy Hozey retired from GHS in 2016.

9.    Plaintiff’s friend Judy Hozey named Plaintiff Janice White as the beneficiary of Judy

      Hozey’s interest in the Defendant Legacy GHS/Tuomey Pension Plan.

10.   Judy Hozey informed Plaintiff Janice White that Ms. Hozey had named Plaintiff Janice

      White as her beneficiary.

11.   Judy Hozey did not inform Plaintiff Janice White of the amount of Ms. Hozey’s monthly

      pension benefit.

12.   Judy Hozey passed away on January 23, 2020.

13.   After Judy Hozey passed away, Plaintiff Janice White contacted Defendant Prisma Health

      about Judy Hozey’s pension benefit.

14.   On January 29, 2020, Defendant Prisma Health’s “Retirement Programs Analyst”

      Elizabeth B. Talbert wrote Plaintiff Janice White to advise that

      I was sorry to learn of Judy’s death. Judy was receiving a pension from
      the Legacy GHS/Tuomey Pension Plan. She had elected the “Ten Year
      Certain & Life” payment option. As her beneficiary, you are entitled to a
      monthly benefit of $4,376.00. This will be payable to you from March 1,
      2020 through June 1, 2026.

15.    Defendant Prisma Health’s “Retirement Programs Analyst” Elizabeth B. Talbert

      subsequently provided several blank forms for Plaintiff Janice White to sign and return,


                                         Page 2 of 7
      6:20-cv-03226-DCC        Date Filed 09/09/20       Entry Number 1        Page 3 of 7




      so that Defendant Prisma Health could process Plaintiff's claim for survivors benefits

      under the Legacy GHS/Tuomey Pension Plan.

16.   On February 5, 2020, Janice White completed and returned the following forms to

      Elizabeth Talbert by e-mail:

      A.     W-4 Federal Tax Withholding form;

      B.     State Withholding Certificate for Pension Payments; and

      C.     Electronic Deposit Authorization for Periodic Payments.

17.   On February 6, 2020, Plaintiff Janice White met with her financial advisor to discuss the

      income that she would receive from Judy Hozey's pension and to make retirement-related

      decisions.

18.   In reliance on Defendant Prisma Health’s 1/29/20 letter indicating a $4,376.00/month

      pension benefit, and with the advice of her financial advisor, Plaintiff Janice White

      decided to retire from Prisma Health after more than 28 years of service.

19.   In reliance on Defendant Prisma Health’s written statement the Plaintiff would receive

      $4,376.00 pension benefit as Judy Hozey’s beneficiary, Plaintiff Janice White decided to

      retire from her employment with Prisma immediately, draw the $4,376/month pension

      benefit, and defer filing for Social Security Retirement benefits in order to increase the

      amount of her Social Security Retirement benefit.

20.   On February 7, 2020, Plaintiff submitted her formal written notice of retirement to her

      supervisor Erik Bilbo at Prisma Health.

21.   In her February 7, 2020 written notice of retirement, Plaintiff Janice White advised

      Prisma Health’s Erik Bilbo that her last day at work would be March 3, 2020.


                                          Page 3 of 7
      6:20-cv-03226-DCC         Date Filed 09/09/20       Entry Number 1         Page 4 of 7




22.   On March 3, 2020, Defendant Prisma Health’s Retirement Programs Analyst Elizabeth B.

      Talbert again wrote Plaintiff Janice White by U.S. Mail to advise that:

      In my letter to you dated January 29, 2020, I had mistakenly stated the
      amount at $4,376.00 per month and I apologize for any inconvenience
      this may have caused.

      Ms. Talbert further advised that the monthly benefit should be $1,376.00.

23.   Upon information and belief, Plaintiff Janice White received Ms. Talbert’s 3/3/20 letter

      on March 5, 2020.

24.   By the time she received Ms. Talbert's 3/3/20 letter, Ms. White had retired from her

      employment with Defendant Prisma Health.

25.   Defendant Prisma Health misled Janice White regarding the amount of her Pension Plan

      benefit as the beneficiary of Judy Hozey.

26.   Defendant Prisma Health failed to promptly notify Plaintiff Janice White of Defendant

      Prisma Health's error in calculating the amount of Plaintiff’s pension benefit as Judy

      Hozey’s beneficiary.

27.   Plaintiff Janice White reasonably relied on Defendant Prisma Health’s affirmative

      misrepresentations to her detriment when making important decisions about her financial

      future.

                           FOR A FIRST CAUSE OF ACTION
                 Breach of Fiduciary Duty, Pursuant to 29 U.S.C. § 1104;
                Estoppel and Surcharge, Pursuant to 29 U.S.C. § 1132(a)(3)

28.   Plaintiffs re-incorporates all other allegations herein, where not inconsistent, as if fully set

      forth herein.

29.   Defendant Prisma Health owed a duty to give Plaintiff Janice White accurate and timely


                                           Page 4 of 7
      6:20-cv-03226-DCC         Date Filed 09/09/20       Entry Number 1        Page 5 of 7




      information as to the amount of her pension benefit as beneficiary of Judy Hozey under

      the terms of the Legacy GHS/Tuomey Pension Plan.

30.   Pursuant to 29 U.S.C. § 1104, Defendant Prisma Health had a duty to discharge its duties

      with respect to the Plan solely in the interest of the participants and beneficiaries with the

      care, skill, prudence, and diligence under the circumstances then prevailing that a prudent

      man acting in a like capacity and familiar with such matters would use in the conduct of

      an enterprise of a like character and with like aims.

31.   Defendant Prisma Health had a duty to communicate accurate information to Plaintiff

      regarding the amount of her pension benefit as beneficiary of Judy Hozey under the terms

      of the Legacy GHS/Tuomey Pension Plan, which Defendant Prisma Health knew that

      Plaintiff did not know, and which Defendant Prisma Health knew that Plaintiff needed to

      know regarding the amount of her pension benefit as beneficiary of Judy Hozey under the

      terms of the Legacy GHS/Tuomey Pension Plan as alleged above.

32.   By affirmatively misleading Plaintiff in writing about the amount of her pension benefit

      as beneficiary of Judy Hozey under the terms of the Legacy GHS/Tuomey Pension Plan,

      Defendant Prisma Health breached the Prudent Man standard its duty to discharge its

      duties with respect to the Plan solely in the interest of the participants and beneficiaries

      with the care, skill, prudence, and diligence under the circumstances then prevailing that a

      prudent man acting in a like capacity and familiar with such matters would use in the

      conduct of an enterprise of a like character and with like aims under 29 U.S.C. §1104.

33.   Defendant Prisma Health had reason to know that Plaintiff, like all participants and

      beneficiaries in the Legacy GHS/Tuomey Pension Plan, would rely on Defendant Prisma


                                           Page 5 of 7
      6:20-cv-03226-DCC        Date Filed 09/09/20      Entry Number 1       Page 6 of 7




      Health’s representations regarding the amount of her pension benefit under the terms of

      the Legacy GHS/Tuomey Pension Plan.

34.   Plaintiffs reasonably relied on Defendant Prisma Health’s written representation

      regarding the amount of her pension benefit under the terms of the Legacy GHS/Tuomey

      Pension Plan.

35.   Plaintiff’s reasonable reliance on Defendant Prisma Health’s written representations

      regarding the amount of her pension benefit was detrimental to Plaintiff, because Plaintiff

      did not know the amount of Judy Hozey’s pension benefit.

36.   Because Defendants affirmatively misinformed Plaintiff Janice White about the amount

      of her pension benefit, Plaintiff Janice White decided to to retire from her employment

      with Defendant Prisma Health.

37.   Defendant Prisma Health had a duty to establish administrative processes and safeguards

      designed to ensure that benefit amounts and other terms were communicated accurately to

      Plan Participants.

38.   Pursuant to 29 U.S.C. §1132(a)(3), under the facts and circumstances of this case, this

      Court should equitably estop Defendants Prisma Health from asserting that Plaintiff

      Janice White’s pension benefit is less than $4,376/month.

39.   Pursuant to 29 U.S.C. §1132(a)(3), Plaintiffs seek the equitable remedy of surcharge,

      based on the misconduct of Defendants Prisma Health, in the amount of $3,000 per

      month for the period from March 1, 2020 through June 1, 2026.




                                         Page 6 of 7
      6:20-cv-03226-DCC         Date Filed 09/09/20      Entry Number 1        Page 7 of 7




                                    PRAYER FOR RELIEF

       WHEREFORE, having fully stated her Complaint against Defendant Prisma Health and

Defendant Legacy GHS/Tuomey Pension Plan, Plaintiffs Janice White respectfully pray for the

following:

       (A)    Pursuant to 29 U.S.C. §1132(a)(3) and 29 U.S.C. §1104, the Court order

              appropriate equitable relief in the form of the equitable doctrine of estoppel, so as

              to estop Defendants from asserting that Plaintiff Janice White’s pension benefit is

              less than $4,376/month from March 1, 2020 through June 1, 2026;

       (B)    Pursuant to 29 U.S.C. §1132(a)(3) and 29 U.S.C. §1104, the Court decree

              appropriate equitable relief in the form of an injunction directing Defendants to

              pay Plaintiff Janice White the pension benefit of $4,376.00/month from March 1,

              2020 through June 1, 2026; and

       (D)    Attorneys fees and costs, pursuant to 29 U.S.C. §1132(g)(1); and

       (E)    Other such equitable relief as the Court may deem appropriate pursuant to 29

              U.S.C. §1132(a)(3).

                                             Respectfully Submitted:

                                               s/John R. Peace
                                             John Robert Peace, Fed ID #7411
                                             PO Box 8087
                                             Greenville, SC 29604-8087
                                             Ph:    (864) 298-0500
                                             Fax: (864) 271-3130

                                             Attorney for Plaintiff Janice White

September 9, 2020



                                          Page 7 of 7
